Exhibit 10.3
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT
 
This agreement is made and entered into as of the 31st day of March, 2012
(“Effective Date”) by and between ROCKDALE RESOURCES, INC., (“Owner”), a
Colorado corporation, and KINGMAN OPERATING COMPANY, INC., (“Operator”), a Texas
corporation.
 
Owner has acquired, or expects to acquire, oil and gas leasehold interests in
the lands described in Addendum “A” hereto and desires by this agreement to
engage Operator for the development and operation of said lands for the
production of oil and gas.  It is, therefore, agreed as follows:
 
1. Definitions.  As used in this agreement, the following terms shall have the
following definitions:
 
“AFE” shall mean an authority for expenditure prepared by Operator for the
purpose of estimating the costs to be incurred in conducting an operation
hereunder.
 
“Completion” or “Complete” shall mean a single operation intended to complete a
well as a producer of oil and gas in one or more Zones, including, but not
limited to, the setting of production casing, perforating, well stimulation and
production testing conducted in such operation.
 
“Contract Area” shall mean all of the lands described in Addendum “A” hereto,
all of the oil and gas leases covering such lands or fee interests in oil and
gas therein now owned or hereafter acquired by Owner and intended to be
developed and operated for Oil and Gas purposes under this agreement.
 
“Deepen” means a single operation whereby a well is drilled to an objective Zone
below the deepest Zone in which the well was previously drilled, or below the
deepest Zone proposed in the associated AFE, whichever is the lesser.
 
“First Level Supervisors” shall mean those employees whose primary function in
Operations is the direct supervision of other employees and/or contract labor
directly employed on the Contract Area in a field operating capacity.
 
“Oil and Gas” shall mean oil, gas, casinghead gas, gas condensate and/or all
other liquid or gaseous hydrocarbons and other marketable substances produced
therewith.
 
“Operations” means all operations necessary or proper for the development,
operation, protection and· maintenance of the wells and facilities in in the
Contract Area.
 
“Plug Back” shall mean a single operation whereby a deeper Zone is abandoned in
order to attempt a Completion in a shallower zone.
 
“Recompletion” or “Recomplete” shall mean an operation whereby a Completion in
one Zone is abandoned in order to attempt a Completion in a different Zone
within the existing wellbore.
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 1

--------------------------------------------------------------------------------

 
 
“Rework” shall mean an operation conducted in the wellbore of a well after it is
Completed to secure, restore or improve production in a Zone which is currently
open to production in the wellbore.  Such operations include, but are
not-limited to, well stimulation operations but exclude any routine repair or
maintenance work or drilling, Sidetracking, Deepening, Completing, Recompleting
or Plugging Back of a well.
 
“Sidetrack” shall mean the directional control and intentional deviation of a
well from vertical so as to change the bottom hole location unless done to
straighten the hole or to drill around junk in the hole or overcome other
mechanical difficulties.
 
“Technical Employees” shall mean those employees having special and specific
engineering, geological or other professional skills, and whose primary function
in Operations is the handling of specific operating conditions and problems for
the benefit of the Contract Area.
 
“Turnkey” or “Turnkey Basis” means Contractor shall furnish the equipment,
labor, and perform the services as herein provided, to drill a well to the
specified depth.
 
“Zone” means a stratum of earth containing or thought to contain a common
accumulation of Oil and Gas separately producible from any other common
accumulation of Oil and Gas.
 
2. Responsibilities of Operator.  Operator shall conduct and direct and have
full control of all Operations on the Contract Area as permitted and required
by, and within the limits of this agreement.  In its performance of services
hereunder for Owner, Operator shall be an independent contractor not subject to
the control or direction of Owner except as to the type of operation to be
undertaken and the objective thereof in accordance with the notification and
approval procedures contained in this agreement.  Operator shall not be deemed,
or hold itself out as, the agent of Owner with authority to bind Owner to any
obligation or liability assumed or incurred by Operator as to any third
party.  Operator shall conduct its activities under this agreement as a
reasonable and prudent operator, in a good and workmanlike manner, with due
diligence and dispatch, in accordance with good oilfield practice, and in
compliance with applicable law and regulation, but in no event shall Operator
have any liability as such to Owner for losses sustained or liabilities incurred
except such as may result from gross negligence or willful misconduct.
 
3. Rights and Duties of Operator.
 
(a) Employees and Contractors.  The number of employees or contractors used by
Operator in conducting Operations hereunder, their selection, and the hours of
labor and the compensation for services performed shall be determined by
Operator, and all such employees or contractors shall be the employees or
contractors of Operator.
 
(b) Turnkey Basis.  All wells drilled on the Contract Area shall be drilled on a
Turnkey Basis at the rate set forth below in Section 4, unless otherwise agreed
in Writing between Owner and Operator.
 
(c) Discharge of Obligations.  Except as herein otherwise specifically provided,
Operator shall promptly pay and discharge expenses incurred in the development
and operation of the Contract Area pursuant to this agreement and shall charge
Owner for reimbursement as provided in this agreement.  Operator shall keep an
accurate record of all expenses incurred and charges and credits made and
received.
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 2

--------------------------------------------------------------------------------

 
 
(d) Protection from Liens.  Operator shall pay, or cause to be paid, as and when
they become due and payable, all accounts of contractors and suppliers and wages
and salaries for Services rendered or performance and for materials supplied on,
to or in respect of the Contract Area or any Operations thereon or therefor, and
shall keep the Contract Area free from liens and encumbrances resulting
therefrom except for those resulting from a bona fide dispute as to the services
rendered or materials supplied.
 
(e) Custody of Funds.  Operator shall hold for the account of Owner any funds of
Owner advanced or paid to Operator, either for the conduct of Operations
hereunder or as a result of the sale of production from the Contract Area, and
such funds shall remain the funds of Owner until used for their intended purpose
or otherwise delivered to Owner or applied toward the payment of debts as
provided herein.  Nothing in this subparagraph shall be construed to establish a
fiduciary relationship between Operator and Owner for any purpose other than to
account for Owner funds as herein specifically provided.  Nothing in this
paragraph shall require the maintenance by Operator of separate accounts for the
funds of Owner unless the parties otherwise specifically agree.
 
(f) Access to Contract Area and Records.  Operator shall, except as otherwise
provided herein, permit Owner or Owner’s duly authorized representative, at
Owner’s sole risk and cost, full and free access at all reasonable times to all
Operations of every kind and character being conducted on the Contract Area and
to the records and Operations conducted thereon or production therefrom,
including Operator’s books and records relating thereto.  Such access rights
shall not be exercised in a manner interfering with Operator’s conduct of an
operation hereunder.  Operator will furnish Owner upon request copies of any and
all reports and information obtained by Operator in connection with production
and related items, including, without limitation, meter and chart reports,
production purchaser statements, run tickets and monthly gauge reports.
 
(g) Filing and Furnishing Governmental Reports.  Operator will file, and upon
written request promptly furnish copies to Owner, all operational notices,
reports or applications required to be filed by local, state or federal agencies
or authorities having jurisdiction over Operations hereunder.  Owner shall
provide to Operator on a timely basis all information necessary to Operator to
make such filings.
 
(h) Drilling and Testing Operations.  The following provisions shall apply to
each well drilled hereunder:
 
(i) Operator will promptly advise Owner of the date on which the well is
spudded, or the date on which drilling operations are commenced.
 
(ii) Operator will send to Owner such reports, test results and notices
regarding the progress of Operations on the well as Owner shall reasonably
request, including, but not limited to, daily drilling reports, completion
reports, and well logs.
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 3

--------------------------------------------------------------------------------

 
 
(iii) Operator shall adequately test all strata and horizons encountered which
may reasonably be expected to be capable of producing oil and gas in paying
quantities as a result of examination of any logs or cores or tests conducted
hereunder.
 
(i) Insurance.  At all times while Operations are conducted hereunder, Operator
shall comply with the worker compensation laws of the state where the Operations
are being conducted.  Operator shall also carry or provide insurance as follows:
 
(i) General Liability, including contract, with limits of not less than
$1,000,000 Per Occurrence, $2,000,000 General Aggregate, and $1,000,000
Products/Completed Operations Aggregate;
 
(ii) Automobile Liability with limits of not less than $1,000,000 Combined
Single Limit; and
 
(iii) Workers’ Compensation as required by applicable law or, in the absence of
a statute governing workers’ compensation insurance, with limits of not less
than $1,000,000 Each Accident, $1,000,000 Disease Policy Limit, and $1,000,000
Disease Each Employee.
 
Operator shall require all contractors engaged in work on or for the Contract
Area to comply with the worker compensation laws of the state where the
Operations are being conducted and to maintain such other insurance Operator may
require.
 
4. Drilling Operations & Turnkey Rate.
 
(a) Initial Drilling Operations.  Within 30 days after Operator’s receipt of the
Turnkey Rate stated below in Section 4(c), Operator shall commence the drilling
of the first well on the Contract Area at a well site to be determined by the
mutual agreement of Operator and Owner and shall thereafter continue the
drilling with due diligence to a depth of 2,000 feet below the surface or a
depth sufficient to adequately test the Navarro B Formation to the extent the
depth of the Navarro B Formation is shallower than 2,000 feet below the surface.
 
(b) Subsequent/ Additional Drilling Operations.  Thereafter, Operator will not
drill any well in the Contract Area and will not Rework, Sidetrack, Deepen,
Recomplete or Plug Back a dry hole or a well no longer capable of producing in
paying quantities on the Contract Area without first obtaining the approval of
Owner.  Before any such operation is performed, the following procedure will be
followed unless otherwise agreed in writing:
 
(i) When and as requested by Owner, or whenever Operator deems it necessary or
advisable, Operator will prepare and submit to Owner a proposal for the
operation, specifying the location, proposed depth, and objective Zone or
Zones.  Owner will respond in writing to such proposal, either approving it with
any modifications that Owner may direct or rejecting the proposal.  Owner’s
approval of any such proposal will represent Owner’s agreement to bear and pay
the Turnkey Rate for each such well and all other necessary expenditures in
conducting the proposed operation pursuant to Section 5 below.
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 4

--------------------------------------------------------------------------------

 
 
(ii) When a well that has been proposed to be drilled, Deepened or Sidetracked
under this agreement has reached its authorized depth, and all logs, cores and
other tests have been completed, and the results thereof furnished to Owner,
Operator shall give immediate notice to Owner whether or not Operator recommends
attempting to Complete the well.  Owner will thereupon (within 48 hours
exclusive of Saturday, Sunday and legal holidays) either direct that an attempt
be made to Complete the well or that the well be plugged and abandoned.
 
(iii) Notwithstanding the foregoing, if Owner shall so direct at any time during
the conduct of an operation approved pursuant to this Section 4, Operator will
cease the operation and will incur no further expenditure for such operation,
except that Operator will take such actions as are reasonably necessary, as
expeditiously as reasonably possible, to plug and abandon the well or to conduct
such other or further operation in such well as may be approved by Owner in the
manner herein provided.
 
(c) Turnkey Rate.  For work performed on a Turnkey Basis, as herein provided,
Owner will pay Operator the sum of $275,000.00 per well, prior to and as a
condition precedent to Operator’s commencing drilling operations.
 
(d) Operator’s Monthly Management Fee.  Upon completion of a well, and in
addition to the Turnkey rate specified herein, Owner shall pay Operator a
monthly management fee of $1,000.00 per well (the “Monthly Management Fee”) for
its continued operation of the well(s).
 
(e) Costs Due to Catastrophe.  In addition to direct costs incurred in
connection with a Catastrophe, Operator shall be paid the following rate in
excess of the expenditure limit set forth in Section 5 to compensate Operator
for overhead costs:
 
5% of total costs if such costs are less than $1,00,000; plus
3% of total costs in excess of $100,000 but less than $1,000,000; plus
2% of total costs in excess of $1,000,000.
 
Overhead costs for Catastrophe shall be applied as follows:
 
(i) Catastrophe is defined as a sudden calamitous event bringing damage, loss or
destruction to property or the environment, such as an oil spill, blowout,
explosion, fire, storm, hurricane or other disaster.  The overhead rate shall be
applied to those costs necessary to restore the Contract Area to the equivalent
condition that existed prior to the event.
 
(ii) Total cost shall mean the gross cost of any one project, and the rates
shall be applied to all costs associated with each single occurrence or event.
 
(iii) For the purpose of calculating Catastrophe overhead, the cost of drilling
relief wells or substitute wells, or conducting other well operations directly
resulting from the catastrophic event shall be included.  Expenditures to which
these rates apply shall not be reduced by salvage or insurance
recoveries.  Expenditures that qualify for Catastrophe overhead shall not
qualify for overhead under any other overhead provisions.
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 5

--------------------------------------------------------------------------------

 
 
5. Other Operations.  Operator may, without first obtaining the express approval
of Owner, perform routine maintenance, repairs and other tasks in the operation
of wells and facilities on the Contract Area, and Owner shall bear the cost in
the manner herein provided.  However, Operator shall not undertake any single
project reasonably estimated to require an expenditure in excess of $50,000.00
without Owner’s approval, either separately or in connection with the drilling,
Sidetracking, Reworking, Deepening, Completing, Recompleting or Plugging Back of
a well that has previously been authorized by or pursuant to this agreement;
provided that in the case of explosion, fire, flood or other sudden emergency,
whether of the same or different nature, Operator may take such steps and incur
such expenses as in Operator’s opinion are required to deal with the emergency
to safeguard life and property, but Operator, as promptly as possible, shall
report the emergency to Owner.  Operator may also take such steps and incur such
expenses as it may be ordered to take by governmental authority.  If Operator
prepares an AFE for its own use, Operator shall furnish Owner an information
copy thereof.
 
6. Taking Production.  Owner shall take in kind or separately dispose of the Oil
and Gas produced from the Contract Area, exclusive of production which may be
used in development and producing operations and in preparing and treating Oil
and Gas for marketing purposes and production unavoidably lost.  Owner shall
execute such division orders and contracts as may be necessary for the sale of
its interest in production from the Contract Area and shall be entitled to
receive payment directly from the purchaser thereof for all production.  If
Owner fails to make the arrangements necessary to take in kind or separately
dispose of the Oil and Gas produced from the Contract Area, Operator shall have
the right, subject to the revocation at will by Owner, and if Owner so requests
Operator shall have the obligation, to sell such Oil and Gas to others at any
time and from time to time, for the account of Owner, subject always to the
right of Owner upon ten days written notice to Operator to exercise at any time
its right to take in kind, or separately dispose of, its share of all Oil and
Gas not previously delivered to a purchaser.  Unless Owner shall expressly
direct otherwise in writing, any purchase or sale by Operator of Owner’s Oil and
Gas shall be only for such reasonable periods of time as are consistent with the
minimum needs of the industry under the particular circumstances, but in no
event for a period in excess of one year.  Any such sale by Operator shall be in
a manner commercially reasonable under the circumstances, but Operator shall
have no duty to share any existing market or to obtain a price equal to that
received under any existing market.  The sale or delivery by Operator of Owner’s
share of Oil and Gas under the terms of any existing contract of Operator shall
not give Owner any interest in or make Owner a party to said contract.  No
purchase shall be made by Operator without first giving Owner at least ten days
written notice of such intended purchase and the price to be paid or the pricing
basis to be used.  Operator shall maintain records of all marketing arrangements
and of volumes actually sold or transported, which records shall be made
available to Owner upon reasonable request.
 
7. Expenditures and Liability.
 
(a) Direct Charges.  Owner shall be responsible for, and shall be liable to
Operator for reimbursement of, the direct costs of developing and operating the
Contract Area beyond work performed on a Turnkey Basis, including the following
items:
 
(i) Ecological and Environmental.  Costs incurred for the benefit of the
Contract Area as a result of governmental or regulatory requirements to satisfy
environmental considerations applicable to Operations.  Such costs may include
survey of an ecological or archaeological nature and pollution control
procedures that are required by applicable laws and regulations.
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 6

--------------------------------------------------------------------------------

 
 
(ii) Rentals and Royalties.  Lease rentals and royalties paid by Operator for
Operations on the Contract Area.
 
(iii) Damages and Losses to Property.  Air costs or expenses necessary for the
repair or replacement of equipment and personal property made necessary because
of damages or losses incurred by fire, flood, storm, theft, accident, or other
cause, except those resulting from Operator’s gross negligence or willful
misconduct.  Operator shall furnish Owner written notice of damages or losses
incurred as soon as practicable after a report thereof has been received by
Operator.
 
(iv) Legal Expense.  Expense of handling, investigating and settling litigation
or claims, discharging of liens, payment of judgments and amounts paid for
settlement of claims incurred in or resulting from Operations under this
agreement or necessary to protect or recover real or personal property interests
related to the Contract Area, except that no charge for services of attorneys
shall be made unless previously agreed to by Owner.
 
(v) Taxes.  All taxes of every kind and nature assessed or levied upon or in
connection with the Contract Area, the operation thereof, or the production
therefrom, and which taxes have been paid by Operator for the benefit of Owner.
 
(vi) Insurance.  Net premiums paid for insurance carried for the Operations on
the Contract Area for the protection of Owner and Operator.
 
(vii) Abandonment and Reclamation.  Costs incurred for abandonment of wells and
facilities on the Contract Area, including costs required by governmental or
other regulatory authority.
 
(viii) Other Expenditures.  Any other expenditure not covered or dealt with in
the foregoing provisions of this Section 7(a) and which is of direct benefit to
the Contract Area and is incurred by Operator in the necessary and proper
conduct of Operations on or for the Contract Area.
 
(b) Statement and Billings.  Operator shall bill Owner on or before the last day
of each month for all of the direct costs of Operations on the Contract Area for
the preceding month and for the following month’s Monthly Management Fee.  Such
bills will be accompanied by statements identifying the AFE, lease or facility,
and all charges and credits summarized by appropriate classifications of
investment and expense, except that unusual charges and credits shall be
separately identified and fully described in detail.  Owner will pay all bills
within fifteen (15) days after receipt.  If payment is not made within such
time, the unpaid balance shall bear interest monthly at the prime rate published
by the Wall Street Journal as of the first day of the month in which the
delinquency occurs plus 1%, or the maximum contract rate permitted by applicable
law, whichever is the lesser, plus attorney’s fees, court costs, and other costs
in connection with the collection of unpaid amounts.  Payment of any such bills
shall not prejudice the right of Owner to protest or question the correctness
thereof; provided, however, all bills and statements rendered to Owner by
Operator during any calendar year shall conclusively be presumed to be true and
correct after 24 months following the end of any such calendar year, unless
within said 24-month period Owner takes written exception thereto and makes
claim on Operator for adjustment.  No adjustment favorable to Operator shall be
made unless it is made within the same prescribed period.
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 7

--------------------------------------------------------------------------------

 
 
(c) Liens and Security Interests.  Owner grants to Operator a lien upon any
interest it now owns or hereafter acquires in the Contract Area, and a security
interest and/or purchase money security interest in any interest it now owns or
hereafter acquires in the personal property and fixtures on or used or obtained
for use in connection therewith, to secure performance of all of its obligations
under this agreement including but not limited to payment of expense, interest
and fees.  Such lien and security interest shall include Owner’s leasehold
interests, working interests, operating rights, and royalty and overriding
royalty interests in the Contract Area now owned or hereafter acquired and in
lands pooled or unitized therewith or otherwise becoming subject to this
agreement, the Oil and Gas when extracted therefrom and equipment situated
thereon or used or obtained for use in connection therewith (including, without
limitation, all wells, tools, and tubular goods, and accounts (including,
without limitation, accounts arising from gas imbalances or from the sale of Oil
and/or Gas at the wellhead), contract rights, inventory and general intangibles
relating thereto or arising therefrom, and all proceeds and products of the
foregoing.
 
To perfect the lien and security agreement provided herein, Owner shall execute
and acknowledge a recording supplement and/or any financing statement prepared
and submitted by Owner in conjunction herewith or at any time following
execution hereof, and Operator is authorized to file this agreement or the
recording supplement executed herewith, if any, as a lien or mortgage in the
applicable real estate records and as a financing statement with the proper
officer under the Uniform Commercial Code (the “Code”) in the state in which the
Contract Area is situated and such other states as Operator shall deem
appropriate to perfect the security interest granted hereunder.  Owner may file
this agreement, any recording supplement executed herewith, or such other
documents as it deems necessary as a lien or mortgage in the applicable real
estate records and/or a financing statement with the proper officer under the
Code.
 
Owner represents and warrants to Operator that the lien and security interest
granted hereby shall be a first and prior lien, and Owner hereby agrees to
maintain the priority of said lien and security interest against all persons
acquiring an interest in oil and gas leases and interests covered by this
agreement by, throu.gh or under Owner.  All parties acquiring an interest in oil
and gas leases and oil and gas interests covered by this agreement, whether by
assignment, merger, mortgage, operation of law, or otherwise, shall be deemed to
have taken subject to the lien and security interest granted by this
Section 7(c) as to all obligations attributable to such interest hereunder
whether or not such obligations arise before or after such interest is acquired.
 
To the extent that Operator has a security interest under the Uniform Commercial
Code of the state in which the Contract Area is situated, Operator shall be
entitled to exercise the rights and remedies of a secured party under the
Code.  The bringing of a suit and the obtaining of judgment by Operator for the
secured indebtedness shall not be deemed an election of remedies or otherwise
affect the lien rights or security interest as security for the payment
thereof.  In addition, upon default by Operator in the payment of expenses,
interest or fees, Operator shall have the right, without prejudice to other
rights or remedies, to collect from the purchaser the proceeds from the sale of
Owner’s share of Oil and Gas until the amount owed by Owner, plus interest as
provided in Section 7(b), has been received, and shall have the right to offset
the amount owed against the proceeds from the sale of Owner’s Oil and Gas.  All
purchasers of production may rely on a notification of default from Operator
stating the amount due as a result of the default, and Owner waives any recourse
available against purchasers for releasing production proceeds as provided in
this paragraph.
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 8

--------------------------------------------------------------------------------

 
 
If Owner does not perform all of its obligations hereunder, and the failure to
perform subjects Owner to foreclosure or execution proceedings pursuant to the
provisions of this agreement, to the extent allowed by governing law, Owner
waives any available right of redemption from and after the date of judgment,
any required valuation or appraisement of the mortgaged or secured property
prior to sale, any available right to stay execution or to require a marshalling
of assets and any required bond in the event a receiver is appointed.  In
addition, to the extent permitted by applicable law, Owner hereby grants to
Operator a power of sale as to any property that is subject to the lien and
security rights granted hereunder, such power to be exercised in the manner
provided by applicable law or otherwise in a commercially reasonable manner and
upon reasonable notice.
 
Owner agrees that Operator shall be entitled to utilize the provisions of Oil
and Gas lien law or other lien law of any state in which the Contract Area is
situated to enforce the obligations of each party hereunder.  Without limiting
the generality of the foregoing, to the extent permitted by applicable law,
Owner agrees that Operator may invoke or utilize the mechanics’ or materialmen’s
lien law of the state in which the Contract Area is situated in order to secure
the payment to Operator of any sum due hereunder for services performed or
materials supplied by Operator.
 
8. Claims and Lawsuits.  Operator may settle any single uninsured third-party
damage claim or suit arising from Operations hereunder if the expenditure does
not exceed $50,000.00 and if the payment is in complete settlement of such claim
or suit.  If the amount required for settlement exceeds the above amount, Owner
shall assume and take over the further handling of the claim or suit, unless
such authority is delegated to Operator.  All costs and expenses of handling,
settling or otherwise discharging such claim or suit shall be borne by
Owner.  Operator shall immediately notify Owner of any claim or suit arising
from Operations hereunder.
 
9. Term of Agreement.  The term of this agreement shall be for an initial period
of five (5) years and shall continue thereafter until terminated on sixty (60)
days notice by either party to the other.  However, Owner shall have the right
to remove Operator and terminate this agreement at any time if Operator is in
material breach of this agreement and remains in material breach sixty (60) days
after notice by Owner to Operator, specifying the nature of Operator’s breach
and the necessary action to remedy the breach.  The termination of this
agreement shall not relieve any party from any obligation or any remedy therefor
that has accrued or attached prior to the date of termination.
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 9

--------------------------------------------------------------------------------

 
 
10. Miscellaneous.
 
(a) Notices. Except as otherwise expressly provided in this agreement to the
contrary, any notice required or permitted to be given tinder this agreement
shall be in writing (including facsimile or similar electronic transmission,
provided that such notice will only be deemed effective upon the sender’s
receipt of a non-automated reply) and sent to the address of the person to be
notified as set forth below, or such other more recent address of which the
sending person has actually received written notice.
 
If to Owner:
Rockdale Resources, Inc.
ATTN: Chief Financial Officer
11044 Research Blvd., Suite A-200
Austin, Texas 78759


If to Operator:
Kingman Operating Company, Inc.
ATTN: President
11044 Research Blvd., Suite A-200
Austin, Texas 78759


With a copy to:
Jim E. Bullock, Esq.
Christiansen Davis Bullock, LLC
4100 Spring Valley Road, Suite 450
Dallas, Texas 75244


Each such notice or other communication shall be effective, if given by
registered or certified mail, return receipt requested, as of the third day
after the date indicated on the mailing certificate, or if given by any other
means, when such notice or other communication is actually received.
 
(b) Force Majeure.  If a party is rendered unable, wholly or in part, by force
majeure to carry out its obligations under this agreement, other than the
obligation to indemnify or make money payments, that party will give to the
other party prompt written notice of the force majeure with reasonably full
particulars concerning it; thereupon, the obligations of the party giving the
notice, so far as they are affected by the force majeure, shall be suspended
during, but no longer than, the continuance of the force majeure.  The term
“force majeure,” as here employed, shall mean an act of God, strike, lockout, or
other industrial disturbance, act of the public enemy, war, blockade, public
riot, lightning, fire, storm, flood or other act of nature, explosion,
governmental action, governmental delay, restraint or inaction, unavailability
of equipment, and any other cause, whether of the kind specifically enumerated
above or otherwise, which is not reasonably within the control of the party
claiming suspension.  The affected party shall use all reasonable diligence to
remove the force majeure situation as quickly as practicable.  The requirement
that any force majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes, lockouts, or other labor difficulty by the
party involved, contrary to its wishes; how all such difficulties shall be
handled shall be entirely within the discretion of the party concerned.
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 10

--------------------------------------------------------------------------------

 
 
(c) Laws, Regulations and Orders.  This agreement shall be subject to the
applicable laws of the State of Texas, to the valid rules, regulations and
orders of any duly constituted regulatory body of said state, and to all other
applicable federal, state, and local laws, ordinances, rules, regulations and
orders.  Nothing herein contained shall grant, or be construed to grant,
Operator the right or authority to waive or release any rights, privileges or
obligations Owner may have under federal or state laws or under rules,
regulations or orders promulgated under such laws in reference to oil, gas and
mineral operations, including the location, operation or production of wells on
tracts offsetting or adjacent to the Contract Area.  With respect to the
Operations hereunder, Owner agrees to release Operator from any and all losses,
damages, injuries, claims and causes of action arising out of, incident to or
arising directly or indirectly from Operator’s interpretation or application of
rules, rulings, regulations or orders of the Department of Energy or Federal
Energy Regulatory Commission or predecessor or successor agencies to the extent
such interpretation or application was made in good faith and does not
constitute gross negligence.  Owner further agrees to reimburse Operator for any
refund, fine, levy or other governmental sanction that Operator may be required
to pay as a result of such incorrect interpretation or application, together
with interest arid penalties thereon owing by Operator as a result of such
incorrect interpretation or application.
 
(d) Governing Law.  This agreement and all matters pertaining hereto, including
but not limited to matters of performance, nonperformance, breach, remedies,
procedures, rights, duties and interpretation or construction, shall be governed
and determined by the law of the State of Texas.
 
(e) Successors and Assigns.  This agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns, and the terms hereof shall be deemed to run with the oil and gas leases
or other interests of Owner in the Contract Area.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 11

--------------------------------------------------------------------------------

 
 
OPERATOR:


KINGMAN OPERATING COMPANY, INC.


By:  /s/ Michael Smith                                          
Printed Name:  Michael Smith               
Title:  President                                                                    
Date:  3-22-12                                                                  


STATE OF TEXAS                                                  §
COUNTY OF DALLAS                                           §


On this day, appeared before me, Michael Smith, known to me to be the President
and CEO of Kingman Operating Company, Inc., who, after being duly sworn, on his
oath deposed and said that he executed the foregoing instrument, in the capacity
stated, of his own free will and accord, with knowledge of the content and scope
thereof, for the purposes set forth therein, and with authority to do
so.  SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned Notary Public, to which
witness my hand and official seal.
 
By: /s/ Jeremy R. Hallford                              
                                              
NOTARY PUBLIC IN AND FOR THE STATE OF TEXAS
Date:
3/22/12                                                                    




OWNER:


ROCKDALE RESOURCES, INC.


By:  _______________________________
Printed Name:  ___________________
Title:  __________________________
Date:  __________________________

STATE OF COLORADO                                           §
COUNTY OF __________                                       §


On this day, appeared before me, John P. Barton, known to me to be the Chairman
of the Board of Rockdale Resources, Inc., who, after being duly sworn, on his
oath deposed and said that he executed the foregoing instrument, in the capacity
stated, of his own free will and accord, with knowledge of the content and scope
thereof, for the purposes set forth therein, and with authority to do
so.  SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned Notary Public, to which
witness my hand and official seal.
 
By: ________________________________
NOTARY PUBLIC IN AND FOR THE STATE OF COLORADO
Date: _________________________
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE 12

--------------------------------------------------------------------------------

 
 
ADDENDUM “A”
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT
 
The Contract Area means that certain 200-acre tract defined as the “Leased
Premises” in the Assignment of Paid-Up Oil and Gas Lease between Owner and
Operator dated March _____, 2012 and filed of record at Volume __________,
Page __________, of the Deed Records of Milam County, Texas.
 
In the event Owner exercises its option to farmout that certain 300-acre tract
referenced in that certain letter agreement between Owner and Operator dated
March 21, 2012, then the Contract Area shall also include that certain 300-acre
tract defined as the “Leased Premises” in the Assignment of Paid-Up Oil and Gas
Lease between Owner and Operator dated March _____, 2012 and filed of record at
Volume __________, Page __________, of the Deed Records of Milam County, Texas.
 
 
 
 
 
 
 
SINGLE OWNER TURNKEY DRILLING & OPERATING AGREEMENT, PAGE13

--------------------------------------------------------------------------------

 
 